UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): December 20, 2007 CENTERLINE HOLDING COMPANY (Formerly CharterMac) (Exact Name of Registrant as Specified in Charter) Delaware (State or other Jurisdiction of Incorporation) 1-13237 13-3949418 (Commission File Number) (IRS Employer Identification Number) 625 Madison Avenue, New York, NY10022 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (212) 317-5700 Not Applicable (Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Definitive Material Agreement On December 20, 2007, Centerline Mortgage Capital Inc. and Centerline Mortgage Partners Inc. (collectively, the "Companies"), each of which is a subsidiary of Centerline Holding Company (the "Registrant"), entered into a Second Amendment (the "Amendment") to that certain Warehousing Credit and Security Agreement (the “Warehousing Agreement”), by and among the Companies, certain Lenders, as defined in the Amendment, and Citicorp USA, Inc., as the agent for the Lenders. The Amendment amends the Warehousing Agreement to (a) reduce the commitment of the Lenders to make advances from $250,000,000.00 to $150,000,000.00 and (b) increase the interest rate of such advances from 50 basis points per annum over the libor rate to 70 basis points per annum over the libor rate.The Amendment is attached hereto as Exhibit 10.1 and incorporated herein by reference.The foregoing description of the Amendment is qualified in its entirety by reference to the full text of such agreement. Item 9.01. Financial Statements, Pro Forma Financial Information and Exhibits. (a).
